                                           Case 1:20-cv-01007-NONE-BAM Document 45 Filed 03/04/21 Page 1 of 2

                                       1   R. Bradford Huss, No. 71303
                                           Dylan D. Rudolph, No. 278707
                                       2   Catherine L. Reagan, 327702
                                           TRUCKER  HUSS
                                       3   A Professional Corporation
                                           One Embarcadero Center, 12th Floor
                                       4   San Francisco, CA 94111
                                           Telephone:    (415) 788-3111
                                       5   Facsimile:    (415) 421-2017
                                           E-mail:       bhuss@truckerhuss.com
                                       6                 drudolph@truckerhuss.com
                                                         creagan@truckerhuss.com
                                       7
                                           Attorneys for Defendants
                                       8   SUTTER HEALTH, THE RETIREMENT
                                           BENEFITS INVESTMENT COMMITTEE
                                       9
                                      10                                UNITED STATES DISTRICT COURT

                                      11                               EASTERN DISTRICT OF CALIFORNIA
One Embarcadero Center, 12 th Floor
 San Francisco, California 94111




                                                                                  (FRESNO DIVISION)
   A Professional Corporation




                                      12
     Trucker  Huss




                                      13

                                      14   In re Sutter Health ERISA Litigation            No. 1:20-cv-01007-NONE-BAM

                                      15                                                   ORDER GRANTING DEFENDANTS’
                                                                                           FURTHER REQUEST TO SEAL
                                      16                                                   CONFIDENTIAL DOCUMENTS

                                      17                                                   [Civil L.R. 141, Fed. R. Civ. Pro. 5.2]

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                                                                     -1-
                                           ORDER GRANTING DEFENDANTS’ FURTHER REQUEST TO SEAL CONFIDENTIAL DOCUMENTS; Case No:
                                           1:20-cv-01007-NONE-BAM
                                           6753652.1
                                           Case 1:20-cv-01007-NONE-BAM Document 45 Filed 03/04/21 Page 2 of 2

                                       1                       ORDER GRANTING FURTHER REQUEST TO SEAL

                                       2           Upon consideration of the Defendants’ Further Request to Seal Confidential Documents

                                       3   pursuant to this Court’s February 10, 2021 Order Granting Defendants’ Request to Seal

                                       4   Confidential Documents (Dkt. 34), Civil Local Rule 141, and Federal Rule of Civil Procedure 5.2,

                                       5   the request is hereby GRANTED. The portions of Defendants’ Reply to Plaintiffs’ Opposition to

                                       6   Defendants’ Motion to Dismiss Plaintiffs’ Amended Consolidated Class Action Complaint (“Reply

                                       7   Brief”) identified in Defendants’ Further Request to Seal Confidential Documents shall remain

                                       8   sealed. In particular, the following portions of Defendants’ Reply Brief shall remain sealed:

                                       9
                                                                Document                         Portion(s) of Document to be Sealed
                                      10
                                               Portions of Defendants’ Reply Brief (Dkt. 41) Redacted portions of Defendants’ Reply
                                      11                                                     Brief at pp. 1:18; 10:12-14; 10:16-11:2; fn.
One Embarcadero Center, 12 th Floor




                                                                                             10
 San Francisco, California 94111
   A Professional Corporation




                                      12
     Trucker  Huss




                                      13

                                      14   IT IS SO ORDERED.
                                      15
                                               Dated:    March 3, 2021
                                      16                                                     UNITED STATES DISTRICT JUDGE

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                                                                              -1-
                                           ORDER GRANTING DEFENDANTS’ FURTHER REQUEST TO SEAL CONFIDENTIAL DOCUMENTS; Case No:
                                           1:20-cv-01007-NONE-BAM
                                           6753652.1
